—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered December 1, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
Since defendant expressed satisfaction with the court’s supplementary instruction addressing the only aspect of the court’s main charge to which defendant took exception, all of his challenges to the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s charge properly conveyed to the jury the appropriate legal standards with respect to reasonable doubt and burden of proof (see, People v Cubino, 88 NY2d 998; People v Fields, 87 NY2d 821), and that reversal is not warranted by the court’s failure to repeat its instruction, given earlier in the trial, that an indictment does not constitute evidence (see, People v Greaves, 94 NY2d 775).
The record establishes that defendant received meaningful representation and that defendant was not deprived of effective assistance by trial counsel’s failure to take further exceptions to the court’s charge (see, People v Benevento, 91 NY2d 708, 713-714). Concur—Mazzarelli, J.P., Sullivan, Ellerin, Wallach and Gonzalez, JJ.